WltEELEli, District Judge.
Section 5 of tbe act of 1897 provide^ that whenever any country “shall pay or bestow, directly or indirectly, any bounty or grant upon the exportation of any article or merchandise from such country” dutiable here, upon the importa,tion thereof there shall be levied and paid “an additional duty equal to the net amount of such bounty or grant, however the same be paid or bestowed.” Holland lays an excise on sugar imported or raised for consumption, and gives a bounty for production. /The producer is charged with the excise, and credited with the bounty by way of reduction. The bounty has been added to the regular duty upon this importation of sugar from that country, because the excise was remitted upon the exportation of it from that country, and so the bounty is said to be paid indirectly upon that exportation. The law of that country on this subject, after providing for deducting the bounty from tbe excise, provides further (chapter 8, art. 67, § 7): “If that deduction should cause the credit to exceed the debit, the difference shall be paid to the manufacturer or refiner from the revenue from the excise of the year from which the deduction takes place.” This shows that, although the producer is not charged with the excise upon sugar exported, he is credited with the bounty upon all sugar produced, whether it is exported or not. The bounty is a bounty upon production, and not a bounty upon exportation, of the sugar, directly or indirectly. The excise only, and not the bounty, is affected by the exportation. Decision reversed.